DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/483,955, filed on September 24, 2021.
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2020/011518, being filed on March 16, 2020.

Information Disclosure Statement
The information disclosure statements filed June 6, 2022 & September 24, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on September 24, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP Pat Num 2017-147268A, herein referred to as Yamada) in view of Matsumura et al (JP Pat Num 2017-145307A, herein referred to as Matsumura).  Yamada discloses a composite cable (Fig 1) for usage with an ABS sensor cable and electrical brake cable (Page 2, Paragraph 5).  Specifically, with respect to claim 1, Yamada discloses a composite cable (1) comprising a sheath (5) surrounding an outer surface of a core (4) having at least including a plurality of thick electric wires (left and right 2) each having a resin layer (22) on an outer circumference of a conductor (21), and a plurality of thin electric wires (left and right 3), each having a resin layer (32) on an outer circumference of a conductor (31), wherein the sheath (5) includes a shield layer (51) comprising a resin composition including base resin containing at least one type of ethylene rubber and styrene elastomer (Page 3, Paragraphs 2 & 3).  With respect to claim 2, Yamada discloses that the sheath (5) includes a layer (52) that includes cross-linked material of the resin composition (Page 3, Paragraph 8). With respect to claim 5, Yamada discloses that the sheath (5) contains a layer (51) that contains a filler (Page 3, Paragraph 4).  With respect to claim 7,  Yamada discloses that the composite cable (1) is for brake control of a vehicle (Page 2, Paragraph 5).   With respect to claim 8, Yamada discloses that the cable (1) comprises two of the plurality of thick electric wires (left and right 2) are used as a pair of power wires that supply power from a control device of an electronic parking brake to an actuator (Page 2, Paragraph 4), and wherein two of the plurality of thin electric wires (left and right 3) are used as a pair of signal wires that transmit a signal from an antilock brake system sensor to an antilock brake system control device (Page 2, Paragraph 5).
	However, Hayakawa doesn’t necessarily disclose the at least one type of ethylene rubber and styrene elastomer at 10 to 50 mass % (claim 1), nor the base resin containing organic mineral oil (claim 3), nor a ratio (Ce: Co) between a content percentage (Ce) of the ethylene rubber and the styrene elastomer, and a content percentage (Co) of the organic mineral oil is 50:50 to 75:25 (claim 4), nor the resin composition containing an inorganic filler with a 10 to 150 mass part with respect to a base resin100 mass part (claim 5), nor the inorganic filler may be at least one type selected from the group consisting of silica, aluminum hydroxide, magnesium hydroxide, calcium carbonate, and antimonous oxide (claim 6).
	Matsumura teaches a composition that may be utilized as insulation of electrical wires, cables cords of electrical devices (Paragraph 2), wherein the composition has excellent heat resistance in addition to appearance (Paragraph 11).  Specifically, with respect to claim 1, Matsumura teaches a composition comprising a resin composition including base resin containing at least one type of ethylene rubber and styrene elastomer (Paragraphs 18 and 22-25) in the amount of at 10 to 50 mass % (i.e. 40-100%, Paragraph 27).  With respect to claims 3-4, Matsumura teaches that the composition may contain organic mineral oil (Paragraph 28), wherein a ratio (Ce: Co) between a content percentage (Ce) of the ethylene rubber and the styrene elastomer, and a content percentage (Co) of the organic mineral oil is 50:50 to 75:25 (i.e. 30% or less of oil has an overlap ratio of 70:30 to 75:25, Paragraph 28).  With respect to claims 5-6, Matsumura teaches that the composition may comprise an inorganic filler (Paragraph 33), wherein the inorganic filler may comprise silica, aluminum hydroxide, and magnesium hydroxide (Paragraph 34).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the composite cable of Yamada to comprise the sheath layer being made of at least one type of ethylene rubber and styrene elastomer, rather than just an ethylene rubber, as taught by Matsumura because Matsumura teaches that the addition of a styrene elastomer to the ethylene rubber configuration provides a composition that may be utilized as insulation of electrical wires, cables cords of electrical devices (Paragraph 2), wherein the composition has excellent heat resistance in addition to appearance (Paragraph 11).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various composite cables and compositions that may be utilized as such.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2348.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 14, 2022